Notice of Pre-AIA  or AIA  Status
Allowance
Claims 1-8 are allowed.
Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “a stacked structure of a transducing device, formed on the first conductive pad; a first passivation layer, formed to overlay a first edge of the stacked structure of the transducing device; a second passivation layer, formed to overlay a second edge of the stacked structure of the transducing device and a third edge of the first conductive pad; a second conductive pad, being formed to overlay the second passivation layer and extending onto the stacked structure of the transducing device and the first surface of the first substrate; a first polymer layer, being formed on the first surface of the first substrate and having a lower cavity formed through the first polymer layer, the stacked structure of the transducing device being exposed within the lower cavity, the lower cavity having a third opening; a second polymer layer, formed on the first polymer layer to cover the third opening; a third polymer layer, formed on the second surface of the first substrate to cover the second opening; a first electrode, formed through the third polymer layer and the first substrate to contact a first end portion of the first conductive pad; and a second electrode, formed through the third polymer layer and the first substrate to contact a second end portion of the second conductive pad” is the first major difference between the prior art and the claimed invention and the second difference is  “ the stacked structure of the transducing device being exposed within the first cavity, the first cavity having a first opening; (h) forming a second polymer layer on the first polymer layer to cover the first opening; (i) bonding a second substrate on the second polymer layer; 15(j) turning over the resultant structure obtained in step (i) such that the second surface of the first substrate faces upward, and thinning the first substrate; (k) forming a first through hole, a second through hole and a second cavity through the first substrate, wherein a first end portion of the first 20conductive pad is exposed within the first through hole, a second end portion of the second conductive pad is exposed within the second through hole, the second cavity has a second opening formed at the first surface and a third opening formed at the second surface, the second opening is covered by the first conductive pad; 25(1) forming a third polymer layer on the second surface of the first substrate to cover the third opening; (m) forming a first electrode to fill the first through hole such the first 20electrode contacts the first end portion of the first conductive pad; and (n) forming a second electrode to fill the second through hole such that the second electrode contacts the second end portion of the second conductive pad” as recited in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811